Title: From George Washington to John Hancock, 14 August 1776
From: Washington, George
To: Hancock, John



Sir
New York August 14th 1776

Since I had the honor of addressing you on Monday Nothing of Importance has Occurred here, Except that the Enemy have received an Augmentation to their Fleet of Ninety Six Ships—some Reports make them more: In a Letter I wrote you Yesterday by Lieutt Colo. Reed, I advised you of this, but presuming It may not reach you so soon as this will, I have thought proper to mention the Intelligence again.
Inclosed I have the honor to transmit a Copy of the examination of a Deserter, sent me this morning by Genl Mercer, to which I beg leave to refer Congress for the latest accounts I have from the Enemy. Whether the Intelligence he has given is litterally true, I cannot determine, but as to the Attack we daily expect It.
Your favor of the 10th with Its Inclosures was duly received, and I have Instructed the Several Officers who were promoted, to Act in their Stations as you requested, though their Commissions were not sent.

As we are in extreme want of Tents and Covering for this Army—A Great part of them at Out posts, having nothing to Schelter them—nor Houses to go in, I submit It to Congress, Whether It may not be prudent to remand those that were sent to Boston lately where there are no Troops at present, and If there were, the Necessity for them would not be great, as the Town and Barracks at Several of the posts would be sufficient to receive them.
The Inclosed Letter from Lieutt Colo. Henshaw will discover to Congress his Views and wishes, of which they will consider and determine on, in what ever way they think right and conducive to the public Good—meaning only to lay his Letter before them.
I take the liberty of mentioning that Colo. Varnum of Rhode Island has been with me this Morning to resign his Commission, conceiving himself to be greatly Injured in not having been Noticed in the late Arrangement, & promotions, of Genl Officers. I remonstrated against the Impropriety of the measure at this Time and he has consented to stay till Affairs wear a different Aspect than what they do at present.
11 OClock By a Report Just come to hand from Genl Greene, Twenty Ships more are coming in. I have the Honor to be with Sentiments of the highest respect Sir Yr Most Obedt Servt

Go: Washington

